Mr. Justice Wolf
delivered the opinion of the court.
The defendant in this case was proceeded against by complaint for petit larceny, and on appeal to the District Court of Ponce was sentenced to fifteen days in jail. In this court the appellant made no appearance on the day of the hearing The proof was not certified to us in any way, and we find nothing in the record which would justify us in reversing the case, and the judgment appealed from must be affirmed.-
As the trial in the district court was a proceeding de novo the judgment of that court should not have been in the form of an affirmance of the judgment of the inferior court, and *193the sentence of this court will therefore merely affirm the infliction of the penalty and the costs.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.